ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-221, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), ROGER P. FRYE of *439AUDUBON, who was admitted to the bar of this State in 1982, should be suspended from the practice of law for a period of two years and conditions be imposed on his practice based on respondent’s guilty plea in the Superior Court of New Jersey, to endangering the welfare of a child (third degree), in violation of N.J.S.A. 2C:24-A(a), conduct that violates RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer);
And ROGER P. FRYE having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that respondent’s unethical conduct requires that he be disbarred;
And good cause appearing;
It is ORDERED that ROGER P. FRYE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that ROGER P. FRYE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that ROGER P. FRYE comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by ROGER P. FRYE pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to. deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*440ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.